ON REHEARING.
SULLIVAN, J.
This is a petition for a rehearing, which-we have carefully considered, and find that it contains nothing but what was considered in our decision heretofore rendered. Counsel for the petitioner contends that there is no distinction between this case and the cases of Rankin v. Jauman, 4 Idaho, 394, 39 Pac. 1111; Miller v. Smith, ante, p. 204, 61 Pac. 824; Smith v. Ellis, ante, p. 196, 61 Pac. 695. But to us there is a clear distinction, and the decision in this case in no way modifies or overrules the law as laid down in those-cases. In those cases the record clearly shows that the defendants knowingly, willfully, and corruptly charged and collected fees to which they were not entitled, while in the case at bar the record shows that the illegal fees charged and collected were not knowingly, willfully, or corruptly charged and collected. In the former cases the intent to swindle the county is shown; in the latter, it is not. A rehearing is denied. What we have said as to a rehearing in the case of Ponting v. Isaman applies to the petition for a rehearing in Tannahill v. Black, post, p. 594, 65 Pac. 1113, and a rehearing in that case is denied.
Stockslager, J., concurs.